Citation Nr: 0331867	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for superficial 
thrombophlebitis of the left leg.  

Entitlement to an effective date prior to January 17, 2001, 
for the assignment of an increased rating of 30 percent for 
service-connected kidney stones.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty with the United States 
Navy from April 1989 to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1999 and 
November 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The rating 
decision of August 1999 determined that new and material 
evidence had not been submitted to reopen the claim for 
superficial thrombophlebitis of the left leg since the prior 
final decision of October 1997 denying that claim, while the 
rating decision of November 2001 granted an increased rating 
of 30 percent for service-connected kidney stones, effective 
January 17, 2001.  

This case was previously before the Board in March 2003, and 
was Remanded for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)].  The requested action has been completed, and the 
case has been returned to the Board for further appellate 
consideration.  


REMAND

This case must be remanded for the RO to address the claim 
for service connection for superficial thrombophlebitis of 
the left leg in the first instance, as there is no prior 
final decision addressing that issue.  In addition, the case 
must be remanded to the RO to provide a Statement of the Case 
in response to the veteran's Notice of Disagreement with the 
effective date of the assignment of a 30 percent rating for 
service-connected kidney stones.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

The record shows that a rating decision of October 1997 
denied service connection for superficial thrombophlebitis of 
the right leg as not well grounded, and granted service 
connection for kidney stones, rated as noncompensably 
disabling.  The claimant was notified of those decisions and 
of his right to appeal by RO letter of October 23, 1997, but 
he failed to submit a timely a timely Notice of Disagreement, 
and those decisions became final one year after the date of 
the notification letter.  

In January 1999, the claimant requested an increased 
(compensable) evaluation for his service-connected kidney 
stones, and further requested that the previous decision of 
October 1997 be reviewed, asserting that such rating decision 
denied service connection for superficial phlebitis of the 
right lower leg, whereas his claim was for thrombophlebitis 
of the left lower leg, and not the right.  The rating 
decision of August 1999 determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for superficial thrombophlebitis of the 
left leg since the prior final decision of October 1997 
denying that claim.  The Board notes that the prior final 
rating decision of October 1997 did not address the issue of 
service connection for superficial phlebitis of the left 
lower leg, and that the case must be remanded in order for 
the RO to address that claim for service connection for 
superficial thrombophlebitis of the left lower leg in the 
first instance, and on the merits, as there is no prior final 
decision addressing that issue.  

The record further shows that a rating decision of November 
2001 granted an increased rating of 30 percent for service-
connected kidney stones, effective January 17, 2001.  The 
veteran filed a timely Notice of Disagreement, seeking an 
effective date prior to January 17, 2001, for the assignment 
of an increased rating for his service-connected kidney 
stones.  Although an RO letter of February 2003 acknowledged 
receipt of that Notice of Disagreement, and notified the 
veteran that he had the right to elect a review of his appeal 
by an RO Decision Review Officer or to follow that 
traditional appeals process, no Statement of the Case 
addressing the issue of an effective date prior to January 
17, 2001, for the assignment of an increased rating of 30 
percent for service-connected kidney stones has been 
provided.  The RO's failure to issue a Statement of the Case 
in response to the veteran's Notice of Disagreement requires 
remand, rather than referral, pursuant to the United States 
Court of Appeals for Veterans Claims decision in Manlicon v. 
West, 12 Vet. App. 238 (1999).  

The appellant is herby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected kidney stones.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent private or VA 
records identified by the veteran that 
have not been previously secured.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Biloxi, the 
VAMC, Memphis, and the VA outpatient 
clinic, Pensacola, since June 2001.

2.  The RO should schedule at VA 
cardiovascular examination of the 
veteran, with a medical opinion, by a 
physician who is qualified to diagnose 
and evaluate thrombophlebitis, and who 
has reviewed the veteran's complete 
claims folder, to include his service 
medical records, prior to that 
examination.  That examiner should be 
asked to identify the medical evidence 
establishing the clinical presence of 
thrombophlebitis in either of the 
veteran's lower extremities, and to 
express a medical opinion as to whether 
any thrombophlebitis of the lower 
extremities shown during active service 
is etiologically related to any currently 
manifested thrombophlebitis in either 
lower extremity.  

3.  Upon completion of the above-
requested actions, the RO should review 
the record to ensure that all requested 
development has been accomplished, and to 
ensure that all notice and duty-to-assist 
provisions of the Veterans Claims 
Assistance Act of 2000 have been properly 
applied in the development of the claims.

4.  The RO should then readjudicate the 
issue of service connection for 
superficial thrombophlebitis of the left 
lower extremity on the merits, to include 
consideration of the additional evidence 
obtained; readjudicate the issue of 
whether an effective date prior to 
January 17, 2001, is warranted for the 
assignment of an increased rating of 30 
percent for service-connected kidney 
stones; and adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for superficial 
thrombophlebitis of the right lower 
extremity.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be provided a Statement or the 
Case addressing the issue of entitlement to an effective date 
prior to January 17, 2001, for the assignment of an increased 
rating of 30 percent for service-connected kidney stones, and 
should further provide a Supplemental Statement of the Case 
addressing the issue of service connection for superficial 
thrombophlebitis of the left lower extremity on the merits.  
That Statement of the Case and Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




